                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


DASHAWN AYERS,

                       Petitioner,

       V.                                                   Civ. Act. No. 15-1081-LPS

KOLAWOLE AKINBAYO, Warden, and
ATTORNEY GENERAL OF THE STATE OF
DELAWARE,

                       Respondents. 1




Dashawn Ayers. Prose Petitioner.

Kathryn Joy Garrison, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




                                     MEMORANDUM OPINION




March 25, 2019
Wilmington, Delaware


1
 Petitioner was incarcerated at the James T. Vaughn Correctional Center in Smyrna, Delaware when
he originally filed the instant Petition. He has since been transferred to the H.R. Young
Correctional Institution in Wilmington, Delaware. Therefore, the Court has substituted Warden
Kolawole Akinbayo for former Warden David Pierce, an original party to this case. See Fed. R. Civ.
P. 25(d).
        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 ("Petition") filed by Petitioner Dashawn Ayers ("Petitioner"). (D.I. 3) The State has

filed an Answer in opposition. (D.I. 1) For the reasons discussed, the Court will dismiss the

Petition and deny the relief requested.

I.      BACKGROUND

        The facts leading to Petitioner's arrest and conviction are as follows:

                In May and June 2012, the Delaware State Police led a multi-agency
                law enforcement team that was investigating drug sales in Kent
                County, Delaware. The team used wiretaps to monitor
                communications by Galen Brooks, the target of the investigation. On
                May 26, 2012, the police heard a phone conversation between Brooks
                and Michael Demby, which led them to believe that a drug deal was
                about to take place. Based on that call, the police established
                surveillance at the McKee Crossing Shopping Center, and at Brooks's
                father's home on Red Oak Drive in Dover. In the next call, the police
                heard Brooks telling Demby to prepare a package of cocaine and to
                bring it to the buyer, who would be driving a Dodge Caravan. Brooks
                told Demby that the price was $2400. The police saw Demby leave
                the Red Oak Drive home and place a package in the trunk of a Honda
                parked at the house. Demby and Brooks's brother, James, then got
                into the Honda and drove off.

                At the McKee Crossing Shopping Center, the police saw [Petitioner]
                seated in a Dodge Caravan in the parking lot. Demby and James
                arrived in the Honda and parked next to the Caravan. Demby got out
                of the Honda and got into the Caravan, while James went into a store
                in the shopping center. After a few minutes, Demby got out of the
                Caravan and went into the store James had entered. Shortly thereafter,
                the two men left the store, returned to the Honda, and drove away.
                [Petitioner], driving the Caravan, also left the parking lot.

                One of the officers in the surveillance unit that was following
                [Petitioner] instructed Delaware State Police Corporal Timothy Valeski
                to conduct a traffic stop on the Caravan. [Petitioner] produced his
                license, but when V aleski told him to exit the car, [Petitioner] put the
                Caravan in gear and fled before the police could search it. Valeski was
                instructed not to pursue [Petitioner] for public safety reasons.

                After the meeting at the shopping center, the police contrived to
                monitor Brooks' phone conversations. Demby called Brooks and told
               him that everything had gone well and that he had the money. Brooks
               told Demby to keep $100 for his participation and to give the
               remaining $2300 to Valerie Brooks, his mother. Valerie called Brooks
               a few minutes later to tell him that she received the money. Brooks
               told his mother to keep $50 for herself.

               [Petitioner] turned himself in to the Delaware State Police on June 1,
               2012, stating that he knew he had outstanding warrants. The next day,
               Brooks and Demby had a telephone conversation in which Brooks
               agreed to give Demby one ounce of cocaine for the good work Demby
               had done. Police later observed an exchange of money between the
               two men. On June 14, 2012, the Delaware State Police arrested
               Demby. A Kent County Grand Jury returned an indictment against
               [Petitioner], Demby, Brooks, and eleven other individuals. [Petitioner]
               was charged with one count of Drug Dealing, one count of Aggravated
               Possession, and one count of Conspiracy Second Degree. Demby was
               charged with two counts of Drug Dealing, two counts of Aggravated
               Possession, two counts of Conspiracy Second Degree, one count of
               Criminal Solicitation Second Degree, and one count of Possession of
               Drug Paraphernalia.

               Before tria~ [Petitioner] and Demby unsuccessfully moved to suppress
               the wiretap evidence. [Petitioner] also filed a Motion to Sever, which
               was denied. The jury convicted [Petitioner] on all counts. Demby was
               convicted of one count of Drug Dealing, one count of Aggravated
               Possession, one count of Conspiracy Second Degree, and one count
               of Possession of Drug Paraphernalia. He was acquitted on the
               remaining charges. [Petitioner] and Demby filed separate appeals,
               which were consolidated for consideration and decision.

Ayers v. State, 97 A.3d 1037, 1038-39 (Del. 2014) (footnotes omitted). The Delaware Supreme Court

affirmed Petitioner's convictions on July 21, 2014, but held that the drug dealing and aggravated

possession charges merged for purposes of sentencing. See id. at 1042. As a result, the case was

remanded "for the sole purpose of merging the two charges and resentencing." Id. at 1041. On

November 5, 2014, the Superior Court resentenced Petitioner to a total of twenty-seven years at

Level V incarceration, suspended after eight years for decreasing levels of supervision. (D.I. 11 at 2)

        On June 1, 2015, Petitioner filed a prose motion for post-conviction relief pursuant to

Delaware Superior Court Criminal Rule 61 ("Rule 61 motion). The Superior Court appointed

                                                   2
counsel, but subsequently granted counsel's motion to withdraw. See Ayers v. State, 166 A.3d 103

(Table), 2017 WL 2729563, at *1 (Del. June 23, 2017). The Superior Court denied the Rule 61

motion, and the Delaware Supreme Court affirmed that judgment. Id. at *3.

II.     LEGAL STANDARDS

        A. Cognizability

        A federal court may consider a habeas petition filed by a state prisoner only "on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States." 28

U.S.C. § 2254(a). Claims based on errors of state law are not cognizable on federal habeas review,

and federal courts cannot re-examine state court determinations of state law issues. See Mullanry v.

Wilbur, 421 U.S. 684,691 (1975) ("State courts are the ultimate expositors of state law."); Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991) (holding that claims based on errors of state law are not

cognizable on habeas review).

        B. Standard of Review

       When a state's highest court has adjudicated a cognizable federal habeas claim on the merits,

the federal court must review the claim under the deferential standard contained in 28 U.S.C.

§ 2254(d). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C. § 2254(d) if

the state court decision finally resolves the claim on the basis of its substance, rather than on a

procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. See 28 U.S.C.




                                                    3
§ 2254(d)(1) & (2); see also Williams v. Tqylor, 529 U.S. 362,412 (2000);Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). This deferential standard of§ 2254(d) applies even "when a state court's order is

unaccompanied by an opinion explaining the reasons relief has been denied;" as explained by the

Supreme Court, "it may be presumed that the state court adjudicated the claim on the merits in the

absence of any indication or state-law procedural principles to the contrary." Ham·ngton v. Richter,

562 U.S. 86, 98-100 (2011).

        Finally, a federal court must presume that the state court's determinations of factual issues

are correct. See 28 U.S.C. § 2254(e)(1); see also Appel, 250 F.3d at 210. This presumption of

correctness applies both to explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); see also Campbell v. Vaughn, 209 F.3d

280,286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341(2003) (stating that clear and

convincing standard in§ 2254(e)(1) applies to factual issues, whereas unreasonable application

standard of§ 2254(d)(2) applies to factual decisions).

III.    DISCUSSION

        In November 2015, prior to the disposition of his Rule 61 motion, Petitioner filed in this

Court a habeas Petition asserting the following five grounds for relief: (1) the trial court violated his

Sixth Amendment right to confront witnesses against him by improperly admitting into evidence

wiretap recordings of conversations between Demby and Brooks, as well as conversations between

Brooks and Demby's mother Valerie, under the co-conspirator hearsay exception; (2) the State's

presentation of an expert witness to interpret the language in the wiretap recordings violated his

Sixth Amendment right to confront witnesses; (3) the trial court violated Petitioner's right to

confront witnesses because it did not adequately establish the existence of a conspiracy under

D.R.E. 801(d)(2)(e); (4) Dunn's testimony violated D.R.E. 702 and 705; and (5) the trial court's

                                                    4
admission of the wiretap recording violated the Delaware Constitution's requirement of face-to-face

confrontation in criminal cases.

        A. Claims One and Two

        In Claims One and Two, Petitioner contends that the Superior Court violated his right to

confront witnesses against him by improperly admitting into evidence wiretap recordings of

conversations between Demby and Brooks, as well as conversations between Brooks and his mother

Valerie Brooks, under Delaware Rule of Evidence 801 (d)(2)(e) without meeting the requirements of

the rule or making a separate determination for each phone call. He also contends that the State

violated his right to confront witnesses by using Agent Dunn to interpret the content of the phone

calls. Petitioner presented these arguments to the Delaware Supreme Court on direct appeal, which

denied them as meritless. Therefore, Petitioner will only be entitled to habeas relief if the Delaware

Supreme Court's decision was either contrary to, or an unreasonable application of, clearly

established federal law.

        The Confrontation Clause of the Sixth Amendment provides, in relevant part, that "in all

criminal prosecutions, the accused shall enjoy the ... right to be confronted with the witnesses

against him." In Cranford v. Washington, 541 US. 36, 59, 60 n.9 (2004), and its progeny, the United

States Supreme Court held that the Confrontation Clause bars the admission of testimonial

statements of witnesses absent from trial that are admitted to establish the truth of the matter

asserted in the statement, unless the witness ii unavailable to testify and the defendant had a prior

opportunity for cross-examination. See also Davis v. Washington, 547 U.S. 813, 823-24 (2006). A

testimonial statement is a statement that is made during non-emergency circumstances and is a

statement which the declarant would objectively foresee might be used in the investigation or




                                                   5
prosecution of a crime. See United States v. Hinton, 423 F.3d 355, 360 (3d Cir. 2005); Davis, 547 U.S.

at 822.

          The threshold question in every Confrontation Clause case is whether the challenged

statement is testimonial and, if so, whether it was introduced to establish the truth of the matter

asserted. See Hinton, 423 F.3d at 357. If the statement is not testimonial in nature, then the

Confrontation Clause has no application. Notably, statements made by co-conspirators during the

course of a conspiracy are non-testimonial. See United States v. Bobb, 471 F.3d 491,499 (3d Cir. 2006)

("[P]arty admissions and co-conspirator portions of disputed tape recordings are nontestimonial.").

          Here, the Delaware Supreme Court's denial of Petitioner's Confrontation Clause claim was

not contrary to clearly established Federal law, because the Delaware Supreme Court cited and

applied Crawford in reaching its decision. See Williams, 529 U.S. at 406 ("[A] run-of-the-mill state-

court decision applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner's

case [does] not fit comfortably within§ 2254(d)(1)'s 'contrary to' clause.").

          The Court also concludes that the Delaware Supreme Court's decision involved a reasonable

application of Crawford and its progeny. When affirming Petitioner's conviction, the Delaware

Supreme Court explained that

                 [a] statement is testimonial and implicates the Confrontation Clause
                 where it is given in non-emergency circumstances and the declarant
                 would recognize that his statements could be used against him in
                 subsequent formal proceedings. By contrast, a casual remark to an
                 acquaintance is a nontestimonial statement. Similarly, ... statements
                 made in furtherance of a conspiracy are nontestimonial.

Ayers, 97 A.3d at 1040. The Delaware Supreme Court then held that the "wiretap recordings are not

testimonial under the Sixth Amendment because the declarants obviously did not expect their

statements to be used against them, and because the statements were made in furtherance of a

conspiracy." Id.
                                                    6
       To begin, given Petitioner's failure to provide clear and convincing evidence to the contrary,

the Court accepts as correct the Delaware Supreme Court's factual determination that Petitioner,

Demby, Brooks, and Valerie Brooks were co-conspirators engaged in a conspiracy to sell cocaine.

In tum, the record demonstrates that the statements in the wiretap recordings were made by co-

conspirators who did not believe their statements were being heard by the authorities and would be

available for use in a prosecution. Therefore, the Court concludes that that Delaware Supreme

Court's holding regarding the non-testimonial nature of the wiretap recordings constituted a

reasonable application of Cranford and its progeny. See United States v. Hendricks, 395 F.3d 173, 181

(3d Cir. 2005) (finding surreptitiously recorded conversations more similar to "a casual remark" than

to "formal statement.").

        However, Petitioner contends that, even if the wiretap recordings could be considered non-

testimonial, the admission of the statements in his case violated the Confrontation Clause because

expert testimony explaining what the coded language in the wiretaps meant rendered the wiretap

statements testimonial in nature. See Ayers, 97 A.3d at 1040. For instance, the State called Special

Agent Jeffrey Dunn of the Drug Enforcement Administration as an expert in drug investigations.

Dunn testified that, based on his training and experience and his review of the recordings, Brooks

and Demby were discussing a drug deal that involved the sale of cocaine. The pertinent portion of

Dunn's testimony on direct examination is set forth below.

        Q.     Are you able to --- there's a discussion of "three." Are you able to tell
               the jury what they're talking about when they talk about three? Three
               what?

       A.      Yes. They're referring to three grams of a cutting material, and you
               could hear the one voice say GNC, which refers to the retail store,
               General Nutrition Center. A cutting material is a substance such as a
               dietary supplement that has a white powdery texture similar to cocaine
               that is used to add to actual cocaine that increases a drug dealer's profit.

                                                    7
       Q.      When they talk about three germs, what does that mean?

       A.      Three grams. They're going to use three grams of that cutting material
               to add to the cocaine.

       Q.      When the call says, "Take three germs and put it on the scizzy," do
               you know what that means?

       A.      Yeah. It's a --- scizzy is referring to a scale so that they get the proper
               weight. Three grams is the proper weight.

(D.I. 14-3 at 30-31) Dunn also testified about the price and quantity of the cocaine. <J-d. at 31-35)

       The Delaware Supreme Court rejected Petitioner's argument that Dunn's expert interpretive

testimony transformed the wiretaps into testimonial statements, explaining:

               It is true that Dunn may have misinterpreted the coded language, but
               his interpretation was open to challenge during cross-examination. In
               addition, [Petitioner] could have presented his own witnesses to testify
               that the wiretap recordings meant something entirely different. In
               sum, admission of the wiretap recordings did not violate the Sixth
               Amendment.

Ayers, 97 A.3d at 1040.

       The Court concludes that the Delaware Supreme Court reasonably applied Cranford and its

progeny in holding that Dunn's interpretive testimony did not transform the wiretap recordings

from non-testimonial to testimonial statements. As the Delaware Supreme Court noted, Petitioner

could have challenged the witness' interpretations through cross-examination and also could have

presented his own witnesses to testify that the wiretap recordings meant something entirely

different. Since the wiretap conversations remained non-testimonial, the Delaware Supreme Court's

rejection of the instant Confrontation Clause claim does not warrant habeas relief under

§ 2254(d).




                                                    8
        B. Claims Three, Four, and Five

        The arguments in Claims Three, Four, and Five challenge the trial court's evidentiary rulings

under the Delaware Rules of Evidence. Although he mentions his right to confront witnesses in

Claim Three, the essence of the argument is that the trial court improperly applied Delaware law.

Therefore, the Court will dismiss Claims Three, Four, and Five for failing to assert issues cognizable

on federal habeas review.

IV.     PENDING MOTION

        During the pendency of this proceeding, Petitioner filed a Letter Motion to Amend the

Petition by changing the Warden's name in the caption of the docket because his prison has

changed. (D.I. 22) The Court will grant the Motion, and will direct the Clerk to make the

appropriate change to the case caption.

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484 (2000).

        The Court has concluded that Petitioner's habeas claim does not warrant relief. In the

Court's view, reasonable jurists would not find this conclusion to be debatable. Accordingly, the

Court declines to issue a certificate of appealability.




                                                     9
VI.    CONCLUSION

       For the reasons discussed, Petitioner's Application for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2254 is DENIED without an evidentiary hearing. An appropriate Order will be entered.




                                                10
